Order entered November 12, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01220-CV

                           IN THE INTEREST OF N.A., A CHILD

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JD-14-01218-X

                                            ORDER
       On October 30, 2015, we ordered the appeal submitted without the reporter’s record.

Before the Court is appellant’s November 9, 2015 motion to reinstate request for reporter’s

record. We GRANT appellant’s motion and VACATE this Court’s October 30, 2015 order.

       We ORDER court reporter Pamela Sumler to file the reporter’s record by MONDAY,

NOVEMBER 23, 2015. We DIRECT the Clerk of this Court to send a copy of this order by

electronic transmission to Ms. Sumler and counsel for all parties.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE